DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings with 7 Sheets of Figs. 1-7c received on 7/3/2018 are acknowledged and accepted.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Abstract recites “Some embodiments are directed to a display apparatus” in line 1. This is incorrect language. Examiner suggests –Display apparatus--
Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The listing of references in the specification (for example, C. van Berkel et al, page 1, lines 18-20) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-20 objected to because of the following informalities:  
Claim 1 recites “the associated subpixel” in line 12. There is insufficient antecedent basis for this limitation. Examiner suggests –the associated image subpixel--.
Claims 2-20 are dependent on Claim 1 and hence inherit its deficiencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 1,4-7, 9,14,17,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gollier et al (US 2014/0118226 A1, hereafter Gollier, of record)  in view of Bui (WO 2014/033699 A2, hereafter Bui, of record). 

Regarding Claim 1, Gollier teaches (Fig 1,3,5) a display apparatus (auto stereoscopic display 1, p28, lines 1-5) for enabling a user (user with eyes 110,112, p13, lines 10-13) to experience a 3D perception (3-D impression, p2, lines 1-3) when visual information (image) is presented by the display apparatus (auto stereoscopic display 1, p28, lines 1-5), the display apparatus (auto stereoscopic display 1, p28, lines 1-5) comprising:
an image forming unit (pixelated image source 102, p28, lines 5-10) that includes a two-dimensional array of image subpixels (matrix of pixels 116, p14, lines 1-4) arranged to emit light for presenting associated visual information (image from pixelated image source 102), and
an optical system (optical splitting element 132, p29, lines 1-5) that includes an array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116) associated with respective ones of the array of image subpixels (pixel 116, fig 5), 
each diffractive optical element (one group of the diffractive splitting elements 134 associated with 116, fig 5) being arranged to diffract light from the associated image subpixel (pixel 116, fig 5) into a diffraction pattern including a plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4) to provide the visual information (image from pixelated image source 102) from the associated image subpixel (pixel 116, fig 5) to a plurality of directional viewing regions (three parallel lines of vision, p30, lines 1-4) associated with the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4), so as to effectively duplicate the visual information (image from pixelated image source 102) presented by the associated subpixel (pixel 116, fig 5)  to each of the plurality of directional viewing regions (three parallel lines of vision, p30, lines 1-4),
the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116) including a plurality of subsets of diffractive optical elements (a group of diffractive elements associated with a particular pixel 116 has diffractive elements which provide light in different directions, each of these groups of diffractive elements is considered to form a subset), 
the diffractive optical elements (diffractive optical elements 134 of each group associated with a pixel 116) of each subset of diffractive optical elements (two diffractive elements associated with 2 particular pixels 116 has diffractive elements which provide light in different left and right directions, each of these groups of  two diffractive elements is considered to form a subset) being arranged to provide the diffraction patterns from the diffractive optical elements  of the subset  with an associated predetermined subset direction (direction of light from splitting element will go towards a user’s eye position).
However Gollier does not teach
the predetermined subset directions of different subsets of diffractive optical elements being different so as to enable separation of visual information to be presented to the left eye of the user from visual information to be presented to the right eye of the user to enable the user to view with 3D perception, the array of diffractive optical elements thus being arranged to provide the visual information from the image subpixels associated with the diffractive optical elements of the different subsets to each of the directional viewing regions at the associated predetermined different subset directions within each of the plurality of directional viewing regions so as to enable the user to view with 3D perception in each of the plurality of directional viewing regions.
Gollier and Bui are related as 3D displays with diffractive optical elements.
Bui teaches (figs 34-45) 
the predetermined subset directions (directions of rays of light from the slits above right group of pixels with right eye images and left group of pixels with left eye images, fig 39) of different subsets (two different subsets of diffraction slits above the pixel groups of left eye images 184 and right eye images 180, fig 36) of diffractive optical elements (lens arrangement 156 with light directing portions 160, pg26, lines 1-7) being different (different directions of light above right and left eye pixels as in fig 39) so as to enable separation of visual information (left eye image information) to be presented to the left eye of the user from visual information (right eye image information) to be presented to the right eye of the user to enable the user to view with 3D perception,
the array of diffractive optical elements (lens arrangement 156 with light directing portions 160, pg26, lines 1-7) thus being arranged to provide the visual information (image information) from the image subpixels (pixel groups 164, pg26, lines 1-7) associated with the diffractive optical elements (lens arrangement 156 with light directing portions 160, pg26, lines 1-7)  of the different subsets   (two different subsets of diffraction slits above the pixel groups of left eye images 184 and right eye images 180, fig 36, p26, lines 16-18)  to each of the directional viewing regions (cones of directional viewing regions, fig 44) at different directions to each of the plurality of directional viewing regions (cones of directional viewing regions, fig 44)  so as to enable the user to view with 3D perception (left and right visual fields, pg26, lines 16-22) in each of the plurality of directional viewing regions (cones of directional viewing regions, fig 44) (light from left eye image pixels and right eye image pixels is directed towards the left eye and right eye by the slits, p26, lines 16-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gollier to include the teachings of Bui such that the predetermined subset directions of different subsets of diffractive optical elements being different so as to enable separation of visual information to be presented to the left eye of the user from visual information to be presented to the right eye of the user to enable the user to view with 3D perception, the array of diffractive optical elements thus being arranged to provide the visual information from the image subpixels associated with the diffractive optical elements of the different subsets to each of the directional viewing regions at the associated predetermined different subset directions within each of the plurality of directional viewing regions so as to enable the user to view with 3D perception in each of the plurality of directional viewing regions  for the purpose of the advantage of power efficiency when using diffraction for the stereoscopic or 3D effect (p29, lines 27-30, p28, lines 15-16).

Regarding Claim 4, Gollier-Bui teaches (Fig 1,3,5) the display apparatus according to claim 1, 
wherein each diffractive optical element (one group of the diffractive splitting elements 134 associated with 116, fig 5, Gollier) of the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116) is arranged to diffract light from the associated image subpixel (pixel 116, fig 5) into the diffraction pattern including the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4) according to a plurality of predefined intensity ratios (energy is equally distributed within the orders, p31, lines 1-3) between the diffraction orders (orders -1,0,1).

Regarding Claim 5, Gollier-Bui teaches (Fig 1,3,5) the display apparatus according to claim 1, 
wherein the plurality of directional viewing regions (multiple directions or positions of user which are tracked, p21, lines 1-15,p27, lines 17-25, Gollier, cones of directional viewing regions, fig 44, Bui)  are restricted to one or more predefined limited directional ranges (adjusting the image components based on position of observer, p27, lines 17-25, implies that there are fixed or predefined positions of observer for which the image components are stored or calculated).

Regarding Claim 6, Gollier-Bui teaches (Fig 1,3,5) the display apparatus according to claim 1, 
wherein each diffractive optical element (diffractive splitting elements 134, p29, lines 1-5, Gollier ) is a diffractive grating (grating, p25, lines 15-17).

Regarding Claim 7, Gollier-Bui teaches (Fig 1,3,5) the display apparatus according to claim 1, 
the two-dimensional image forming unit (pixelated image source 102, p28, lines 5-10, Gollier)  being arranged for emitting light with a predefined angular intensity profile (pixelated image source 102 has an angular intensity profile defined by the image to be displayed which is taken as a predefined profile and every pixel has its own predefined angular spread of light intensity) from the image subpixels (pixels 116) of the two-dimensional array of image subpixels (matrix of pixels 116, p14, lines 1-4)  to the optical system (optical splitting element 132, p29, lines 1-5).

Regarding Claim 9, Gollier-Bui teaches (Fig 1,3,5) the display apparatus according to claim 1, 
the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116, Gollier) being arranged to provide corresponding diffraction patterns for sets of image subpixels (sets of subpixels of pixel 116, fig 5, 118a,118b,118c)  arranged to emit light with different colors (118a (red), 118b(green), 118c(blue), p14, lines 1-10) to provide corresponding directional viewing regions (directional viewing region comprising a region viewed by a user’s left and right eyes in a particular position)  associated with the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4)  of light with different colors (red,green,blue) (fig 3 shows lines 124 and 125 extend over 3 subpixels 118a,118b,118c, p25, lines 8-25).

Regarding Claim 14, Gollier-Bui teaches the display apparatus according to claim 4,
wherein the plurality of directional viewing regions (multiple directions or positions of user which are tracked, p21, lines 1-15,p27, lines 17-25, Gollier, cones of directional viewing regions, fig 44, Bui)  are restricted to one or more predefined limited directional ranges (adjusting the image components based on position of observer, p27, lines 17-25, implies that there are fixed or predefined positions of observer for which the image components are stored or calculated).

Regarding Claim 17, Gollier-Bui teaches the display apparatus according to claim 4,
wherein each diffractive optical element (diffractive splitting elements 134, p29, lines 1-5, Gollier ) is a diffractive grating (grating, p25, lines 15-17).

Regarding Claim 18, Gollier-Bui teaches the display apparatus according to claim 5,
wherein each diffractive optical element (diffractive splitting elements 134, p29, lines 1-5, Gollier ) is a diffractive grating (grating, p25, lines 15-17).


Claims 2,10,12,15,19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US 2014/0118226 A1, hereafter Gollier, of record)  in view of Bui (WO 2014/033699 A2, hereafter Bui, of record) as applied to Claim 1 and further in view of Sunnari et al (US 2015/0253570 A1, hereafter Sunnari, of record).

Regarding Claim 2, Gollier-Bui teaches the display apparatus according to claim 1,
wherein each diffractive optical element (one group of the diffractive splitting elements 134 associated with 116, fig 5)  of the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116)  is arranged to diffract light from the associated image subpixel (pixel 116, fig 5)  into the diffraction pattern including the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4).
However Gollier-Bui does not teach
wherein adjacent non-suppressed diffraction orders of the plurality of diffraction orders associated with the directional viewing regions are separated by one or more suppressed diffraction orders.
	Gollier-Bui and Sunnari are related as diffraction elements in displays.
	Sunnari teaches (fig 1), diffraction elements (two-layer grating, p48, lines 1-2) in a display (HUD, p2, lines 1-10) 
wherein adjacent non-suppressed diffraction orders (even transmitted orders are non-suppressed as odd transmitted orders are suppressed, p51, lines 1-10) of the plurality of diffraction orders (odd and even diffractive orders) associated with the directional viewing regions (viewing regions near3 the observer eye)are separated by one or more suppressed diffraction orders (even transmitted orders are separated by suppressed odd transmitted orders).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gollier-Bui to include the teachings of Sunnari such that adjacent non-suppressed diffraction orders of the plurality of diffraction orders associated with the directional viewing regions are separated by one or more suppressed diffraction orders for the purpose of utilizing a relative inexpensive structure which prevents image blurring (p18, lines 1-10).

Regarding Claim 10, Gollier-Bui-Sunnari teaches the display apparatus according to claim 2, 
wherein each diffractive optical element (one group of the diffractive splitting elements 134 associated with 116, fig 5, Gollier) of the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116) is arranged to diffract light from the associated image subpixel (pixel 116, fig 5) into the diffraction pattern including the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4) according to a plurality of predefined intensity ratios (energy is equally distributed within the orders, p31, lines 1-3) between the diffraction orders (orders -1,0,1).

Regarding Claim 12, Gollier-Bui-Sunnari teaches the display apparatus according to claim 2, 
wherein the plurality of directional viewing regions (multiple directions or positions of user which are tracked, p21, lines 1-15,p27, lines 17-25, Gollier)  are restricted to one or more predefined limited directional ranges (adjusting the image components based on position of observer, p27, lines 17-25, implies that there are fixed or predefined positions of observer for which the image components are stored or calculated).

Regarding Claim 15, Gollier-Bui-Sunnari teaches the display apparatus according to claim 2,
wherein each diffractive optical element (diffractive splitting elements 134, p29, lines 1-5 ) is a diffractive grating (grating, p25, lines 15-17).

Regarding Claim 19, Gollier-Bui-Sunnari teaches the display apparatus according to claim 2, 
the two-dimensional image forming unit (pixelated image source 102, p28, lines 5-10, Gollier)  being arranged for emitting light with a predefined angular intensity profile (pixelated image source 102 has an angular intensity profile defined by the image to be displayed which is taken as a predefined profile and every pixel has its own predefined angular spread of light intensity) from the image subpixels (pixels 116) of the two-dimensional array of image subpixels (matrix of pixels 116, p14, lines 1-4)  to the optical system (optical splitting element 132, p29, lines 1-5).

Claims 3,11,13,16,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US 2014/0118226 A1, hereafter Gollier, of record)  in view of Bui (WO 2014/033699 A2, hereafter Bui, of record) and further in view of Sunnari et al (US 2015/0253570 A1, hereafter Sunnari, of record) as applied to Claim 2 and further in view of Rossi et al (WO2016/080908 A1, 05-26-2016, hereafter Rossi, of record). 

Regarding Claim 3, Gollier-Bui-Sunnari teaches the display apparatus according to claim 2. 
However Gollier-Bui-Sunnari do not teach
wherein the suppression is different for different subsets to provide the diffraction pattern from the associated diffractive optical element with the predetermined subset direction.
Gollier-Bui-Sunnari and Rossi are related as diffractive elements.
Rossi teaches (fig 3) a diffractive element (first grating 36A, p24, lines 1-10)
wherein the suppression (first signals 37A,37B,37C are of different multiple diffraction orders m=+-1, p24, lines 10-22 and hence in each one order is selected and the other is suppressed. Blazed gratings can be optimized to suppress specific diffraction orders, p19, last 4 lines) is different for different subsets (first grating 36A has subsets or first regions 35A, 35B, 35C, p24, lines 1-10) to provide the diffraction pattern from the associated diffractive optical element (first grating 36A, p24, lines 1-10) with the predetermined subset direction (first fan out angles Ɵm1A, Ɵm1B, Ɵm1C, p24, lines 10-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gollier-Bui-Sunnari to include the teachings of Rossi such that the suppression is different for different subsets to provide the diffraction pattern from the associated diffractive optical element with the predetermined subset direction for the purpose of an enhanced pattern projection with different fan out angles (p7, lines 1-5).

Regarding Claim 11, Gollier-Bui-Sunnari-Rossi teaches the display apparatus according to claim 3,
wherein each diffractive optical element (one group of the diffractive splitting elements 134 associated with 116, fig 5, Gollier) of the array of diffractive optical elements (diffractive splitting elements 134, p29, lines 1-5, array of diffracting elements 134 with groups of elements, each group associated with a particular pixel 116) is arranged to diffract light from the associated image subpixel (pixel 116, fig 5) into the diffraction pattern including the plurality of diffraction orders (three orders of diffraction -1,0,1, p30, lines 1-4) according to a plurality of predefined intensity ratios (energy is equally distributed within the orders, p31, lines 1-3) between the diffraction orders (orders -1,0,1).

Regarding Claim 13, Gollier-Bui-Sunnari-Rossi teaches the display apparatus according to claim 3,
wherein the plurality of directional viewing regions (multiple directions or positions of user which are tracked, p21, lines 1-15,p27, lines 17-25, Gollier)  are restricted to one or more predefined limited directional ranges (adjusting the image components based on position of observer, p27, lines 17-25, implies that there are fixed or predefined positions of observer for which the image components are stored or calculated).

Regarding Claim 16, Gollier-Bui-Sunnari-Rossi teaches the display apparatus according to claim 3,
wherein each diffractive optical element (diffractive splitting elements 134, p29, lines 1-5, Gollier ) is a diffractive grating (grating, p25, lines 15-17).
Regarding Claim 20, Gollier-Bui-Sunnari-Rossi teaches the display apparatus according to claim 3, 
the two-dimensional image forming unit (pixelated image source 102, p28, lines 5-10, Gollier)  being arranged for emitting light with a predefined angular intensity profile (pixelated image source 102 has an angular intensity profile defined by the image to be displayed which is taken as a predefined profile and every pixel has its own predefined angular spread of light intensity) from the image subpixels (pixels 116) of the two-dimensional array of image subpixels (matrix of pixels 116, p14, lines 1-4)  to the optical system (optical splitting element 132, p29, lines 1-5).

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gollier et al (US 2014/0118226 A1, hereafter Gollier, of record)  in view of Bui (WO 2014/033699 A2, hereafter Bui, of record) as applied to Claim 7 and further in view of Kroon et al (WO 2016/050619 A1, hereafter Kroon, of record).

Regarding Claim 8, Gollier-Bui teaches the display apparatus according to claim 7.
However Gollier-Bui does not teach 
the two-dimensional image forming unit being arranged for emitting light with the predefined angular intensity profile with a time-periodically varying angular profile direction and to provide associated visual information to the subpixels to provide the visual information from the image subpixels associated with the different subsets to the directional viewing regions in periodically different directions, to enable the user to view with 3D perception in each of the plurality of directional viewing regions.
	Gollier-Bui and Kroon are related as display apparatus producing 3D images.
	Kroon teaches (Fig 5, 6,7a,7b), an autostereoscopic display (page 11, lines 1-2) wherein the two-dimensional image forming unit (pixelated spatial light modulator 36, page 11, lines 29-30, fig 5) being arranged for emitting light with the predefined angular intensity profile (envelopes 52 are intensity profiles, p14, lines 16-21, each sub pixel x1, x2 has an intensity profile 52) with a time-periodically varying (temporal multiplexing, page 16, lines 30-32) angular profile direction (first output mode, fig 7a, second output mode, fig 7b, page 16, lines 30-34, page 17, lines 1-9, in first mode, each sub pixel  has angular profile where it presents visual information in two views v1, v2 in both sub-frames while in second output mode, fig 7b, each sub pixel presents visual information in v1, v2 views in first and second time sub-frames) and to provide associated visual information to the subpixels (subpixels in spatial light modulator 32) to provide the visual information from the image subpixels (subpixels in spatial light modulator 32) associated with the different subsets (a group of diffractive elements associated with a particular sub pixel  has diffractive elements which provide light in different directions, each of these groups of diffractive elements is considered to form a subset, DOE as the beam control 34, page 22, lines 24-28a and it has different beam control region cells which are taken as subsets) to the directional viewing regions (views v1,v2)  in periodically different directions (second output mode, fig 7b, each sub pixel presents visual information in v1, v2 views in first and second time sub-frames, page 17, lines 5-9 and different subsets produce different views similar to v1,v2 sequentially and periodically in different sub-frames), to enable the user to view with 3D perception (each view v1, v2 shows 3D images, page 6, line 3) in each of the plurality of directional viewing regions (v1, v2 views).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gollier-Bui to include the teachings of Kroon such that the two-dimensional image forming unit being arranged for emitting light with the predefined angular intensity profile with a time-periodically varying angular profile direction and to provide associated visual information to the subpixels to provide the visual information from the image subpixels associated with the different subsets to the directional viewing regions in periodically different directions, to enable the user to view with 3D perception in each of the plurality of directional viewing regions for the purpose of optimizing the way images are displayed (page 6, lines 5-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shpunt et al (US 2010/0284082 A1) teach (fig 2) an optical system that includes an array of diffractive optical elements (two DOEs 48,50, p29, lines 1-2) , each diffractive optical element being arranged to diffract light into a diffraction pattern (DOE 48 directs light into a subset of directions, p30, lines 1-6 and DOE 50 splits the beam into a fan-out matrix of beams (52) to provide visual information to a plurality of directional viewing regions (Together DOEs 48,50 produce a FOV in the horizontal and vertical directions, p31, lines 1-6 with multiple adjacent instances or tiles 56, fig 3, p33, lines 1-10).
Shpunt et al (US 2011/0075259 A1) teach (fig 3A) ) an optical system that includes an array of diffractive optical elements (two DOEs 164,166, p65, lines 1-6) each diffractive optical element being arranged to diffract light into a diffraction pattern ( DOE 164 directs light into a subset of directions or beam 174, p66, lines 1-6 and DOE 166 splits the beam into a fan-out matrix of beams 184) to provide visual information to a plurality of directional viewing regions (Together DOEs 164,166 produce adjacent regions, tiling effect, p71, lines 1-10).
	However Shpunt et al do not teach a display apparatus for enabling a user to experience a 3D perception in a plurality of directional viewing regions when visual information is presented by the display apparatus, the display apparatus comprising: an image forming unit that includes a two-dimensional array of image subpixels arranged to emit light for presenting associated visual information, plurality of directional viewing regions associated with the plurality of diffraction orders, so as to effectively duplicate the visual information presented by the associated subpixel to each of the plurality of directional viewing regions, the array of diffractive optical elements including a plurality of subsets of diffractive optical elements, the diffractive optical elements of each subset of diffractive optical elements being arranged to provide the diffraction patterns from the diffractive optical elements of the subset with an associated predetermined subset direction, the predetermined subset directions of different subsets of diffractive optical elements being different so as to enable separation of visual information to be presented to the left eye of the user from visual information to be presented to the right eye of the user to enable the user to view with 3D perception, the array of diffractive optical elements thus being arranged to provide the visual information from the image subpixels associated with the diffractive optical elements of the different subsets to each of the directional viewing regions at the associated predetermined different subset directions within each of the plurality of directional viewing regions so as to enable the user to view with 3D perception in each of the plurality of directional viewing regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.V.D
Jyotsna V Dabbi								12/12/2022
Examiner, Art Unit 2872   

/JADE R CHWASZ/Primary Examiner, Art Unit 2872